J-S01037-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AKEITA HARDEN                              :
                                               :
                       Appellant               :   No. 636 MDA 2020

              Appeal from the PCRA Order Entered March 11, 2020
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0000558-2014


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED FEBRUARY 19, 2021

        Appellant, Akeita Harden, appeals from the order of the Court of

Common Pleas of Lebanon County dismissing, without a hearing, her patently

untimely first petition filed pursuant to the Post Conviction Relief Act (PCRA),

42 Pa.C.S.A. §§ 9541-9546.           As both her pro se and counseled amended

petitions failed to plead an exception to the PCRA’s one-year time bar, the

PCRA court lacked jurisdiction to address her claims of ineffective assistance

of trial counsel. Accordingly, we affirm.

        In the disposition of Appellant’s direct appeal, Commonwealth v.

Harden, No. 625 MDA 2016, 2017 WL 626744 (Pa. Super. Feb. 15, 2017),

this Court set forth the following underlying facts and procedural history




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S01037-21



pertinent to Appellant’s jury trial on charges of criminal homicide, attempted

homicide, aggravated robbery, and criminal conspiracy:

      On March 10, 2014, Officer James Gross responded to a report of
      a possible shooting at 714 Fox Ridge Lane. Upon his arrival at the
      scene, Officer Gross observed a man walk out of the townhouse
      to which he was responding. Officer Gross asked the man to stop,
      but the man ignored this request and entered a waiting red
      Cadillac SUV where a woman was seated in the driver's seat.
      Officer Gross then saw another man leave the same area. At that
      point, Officer Gross withdrew his weapon and ordered the second
      man to stop. The second man also ignored Officer Gross and got
      into the same SUV, which reversed out of the parking lot.

      Officer Gross followed the SUV, which led officers on a high speed
      chase on Route 897 into Lebanon. During the pursuit, Officer
      Gross observed an object thrown from the car which was later
      identified as a shotgun. When the vehicle stopped on Guilford
      Street, the two male passengers exited the vehicle and ran in
      different directions while the female drove away in the SUV.
      Officer Gross was able to apprehend one of the male passengers
      two blocks away and identified him as Rick Cannon (hereinafter
      “Cannon”).

      Officers were able to identify Appellant as the female driver after
      she illegally parked the SUV in a residential property and ran
      away. When the officers approached Appellant, she immediately
      claimed to have done nothing wrong and asserted her boyfriend
      was abusing her. Upon searching the SUV and the area from
      which the passengers fled, officers found cocaine, a handgun, a
      key, a watch, a ring, a roll of duct tape, and the cell phone of
      Appellant's paramour, Eddie Williams (“Williams”). The officers
      identified Williams as the second male passenger in the SUV.
      Williams was apprehended months later in Philadelphia for a
      narcotics violation.

      Parallel in time to this high speed chase, law enforcement officers
      investigated the shooting reported at 714 Fox Ridge Lane and
      discovered two male victims that had been shot in the head. The
      victims were later identified as Marcus Ortiz (“Ortiz”) and Keith
      Crawford (“Crawford”). While Crawford survived the attack with
      serious injuries, Ortiz did not survive. Dr. Supriya Kuruvilla

                                     -2-
J-S01037-21


     performed Ortiz's autopsy and concluded that the victim sustained
     a contact gunshot wound to the head, resulting from a gun being
     pressed against his head.

     Appellant was charged with criminal homicide, attempted
     homicide, and several counts of aggravated assault, robbery, and
     criminal conspiracy along with related charges. Appellant and
     Williams were tried in a joint jury trial which commenced on
     October 5, 2015. The Commonwealth's theory of the case was
     that Williams and Appellant conspired to rob and murder
     Crawford, as the prosecution indicated that the evidence would
     show that the three individuals were involved in a drug dealing
     enterprise and disagreed about how their profit should be
     distributed.

     The Commonwealth presented the testimony of Jackie Brooks,
     who allowed Appellant to stay overnight in her home the night
     before the murder.1 Brooks knew Appellant was in a relationship
     with a man named “Jamal” and indicated that Appellant has the
     name “Jamal” tattooed on her arm. Brooks agreed to allow
     Appellant to borrow her red Cadillac SUV the next morning. At
     approximately 10:30 a.m. on the day of the victims' murder,
     Appellant called Brooks and indicated that she and Williams had
     been shot at in Brooks's vehicle. Appellant told Brooks to report
     the vehicle as stolen as she and Williams had abandoned it after
     fleeing the scene.

     Amanda Gaderon testified that she was in a relationship with
     Crawford at the time of the shooting. She was able to identify the
     ring, watch, and keys that officers found in their investigation of
     the fleeing SUV as belonging to Crawford. Gaderon admitted that
     Crawford and Williams were partners in a drug dealing business,
     where Crawford supplied the drugs and the two men dealt them.
     Gaderon indicated that Crawford paid rent for Williams and
     Appellant's apartment. However, after Williams and Crawford had
     a heated phone conversation, the men ceased all contact by
     February 2014.

     Brian Eisenhour testified that he owned a particular rental
     property in Lebanon where Crawford was previously a tenant.
     Crawford suggested that Eisenhour rent to his cousin named
     “Jamal;” but Jamal and his girlfriend did not pay rent regularly.
     Eisenhour would seek rent from Crawford. Eventually, Eisenhour


                                    -3-
J-S01037-21


     evicted Jamal and his girlfriend from the apartment for their
     failure to pay rent.

     Detective Michael DiPalo testified that he interviewed Appellant
     upon her arrest. Appellant claimed on the day of the murder, she
     took the red SUV to pick up her son in Harrisburg. She also
     indicated that she picked up two men: Anthony Johnson and his
     cousin, “Tank.” She indicated that they went to Crawford's
     apartment where Crawford, Johnson, and Tank proceeded to
     make drugs. While Appellant waited in the SUV, Johnson and Tank
     left the apartment and ordered her to drive away. Appellant
     claimed that both men escaped without capture.

     Detective DiPalo read into evidence a letter written by Appellant
     to an individual named Hotters. In the letter, Appellant discussed
     her financial troubles, indicating that “niggas...was fucking money
     up in a time that we needed all but for months. Shit was getting
     fucked up. Bonds and loyalties was being broken. It was just a
     hard month, February to March.” N.T. Trial, 10/7/15, at 481.
     Appellant also admitted that she knew Williams intended to
     confront Crawford “about money being fucked up and the work,
     and he felt like he was bringing new niggas in at a time when shit
     was all fucked up...” N.T. Trial, 10/7/15, at 487. Moreover,
     Detective DiPalo indicated that he was able to retrieve from
     Appellant's cell phone multiple text messages sent on the night
     before the victim's murders between Appellant and Cannon.

     Crawford testified at trial and indicated that Williams was the
     individual who shot him and stole his watch and ring. In addition,
     Crawford also asserted that both Appellant and Cannon were
     present at his apartment on the morning of the shooting.

     Appellant testified in her own defense. She acknowledged that
     Williams and Crawford were partners in a drug dealing enterprise
     and admitted that the men often fought over money issues related
     to their business. Appellant conceded that she was involved in the
     partnership as she would frequently drive Williams to make “drop-
     offs with money and drugs.” N.T. Trial, 10/9/16, at 774. She
     recalled that she traveled to New York City with Williams and
     Crawford to buy kilos of cocaine and transport it back to Lebanon.
     Appellant indicated that she and Williams were at Crawford's
     home every day where the men would cook up crack cocaine,
     package the drugs, and divide them amongst themselves.


                                    -4-
J-S01037-21


     However, Appellant shared that she believed Williams should end
     the partnership with Crawford and start his own drug dealing
     business. Appellant explained that she felt Crawford was “flashy”
     and “arrogant” with his wealth, buying expensive cars and
     jewelry. N.T. Trial, 10/9/16, at 832. At the time of the murder,
     Appellant was pregnant with Williams's child, she had no car, and
     was living with her mother. Appellant conceded that Williams told
     her that Cannon, Williams's cousin, robbed drug dealers. She
     admitted that on the morning of the murder, she drove Williams
     and Cannon to Crawford's place in the early morning hours, when
     she had never done so before this occasion.

     On rebuttal, Detective DiPalo testified and entered into evidence
     portions of an interview Appellant gave to police on March 21,
     2014. See N.T. 10/12/16, at 1028–1038. On the recording,
     Appellant admitted that she overheard Williams and Cannon
     discussing a plan to rob and murder Crawford approximately one
     to two weeks before Crawford's death.

     At the conclusion of the trial, the jury convicted Appellant of
     murder in the second degree and found her guilty on all the other
     charges. On December 2, 2015, the trial court sentenced
     Appellant to life imprisonment. The same day, Appellant filed a
     post-sentence motion, which the trial court denied on March 21,
     2016. Appellant filed a timely notice of appeal and complied with
     the trial court's direction to file a concise statement of errors
     complained of on appeal pursuant to Pa.R.A.P. 1925(b).

     Appellant raises one multi-faceted claim on appeal, arguing that
     “the Commonwealth's evidence failed to establish that Appellant
     acted with the required specific intent to conspire or be an
     accomplice in the commission of murder, aggravated assault, or
     robbery.

Commonwealth v. Harden, No. 625 MDA 2016, 2017 WL 626744, at **1-3

(Pa.Super. Feb. 15, 2017).

     The Superior Court panel rejected Appellant’s sufficiency challenge as

meritless and affirmed judgment of sentence. Id., at *6. On March 17, 2017,

thirty days after this Court’s disposition of her direct appeal, Appellant's



                                   -5-
J-S01037-21



judgment of sentence became final as Appellant had filed no petition for

allowance of appeal in our Supreme Court.       See 42 Pa.C.S. § 9545(b)(3)

(explaining that for purposes of the PCRA, a petitioner's judgment of sentence

becomes final at the conclusion of direct review, including discretionary review

in the Supreme Court of Pennsylvania and the Supreme Court of United

States, or at the expiration of time for seeking review); see also Pa.R.A.P.

1113 (“[A] petition for allowance of appeal shall be filed with the Prothonotary

of the Supreme Court within 30 days after the entry of the order of the

Superior Court or the Commonwealth Court sought to be reviewed.”).

      On October 11, 2019, more than two and one-half years after

Appellant’s judgment of sentence became final, she filed a patently untimely

pro se PCRA petition. See 42 Pa.C.S. § 9545(b)(1) (stating that in order to

be considered timely, a PCRA petition shall be filed within one year of the date

that the judgment becomes final). The PCRA court appointed counsel and

entered an order directing the Commonwealth to show cause why a hearing

should not be granted. The Commonwealth filed a response on November 12,

2019, in which it argued that Appellant’s petition was both untimely and

unsupported by a claim asserting an exception to the statutory time-bar.

      On January 13, 2020, the PCRA court notified Appellant of its intent to

dismiss the PCRA petition on grounds of untimeliness. On January 20, 2020,

appointed counsel filed a motion to withdraw his appearance, determining

Appellant’s pro se petition to be untimely and ineligible for a time-bar

exception. On February 18, 2020, after conducting a hearing on counsel’s

                                     -6-
J-S01037-21



motion to withdraw, the PCRA court entered an order directing counsel to

supply Appellant with a compliant Turner-Finley letter and advising that it

would, thereafter, enter a Pa.R.Crim.P. 907 order dismissing Appellant’s

petition in 20 days unless it received a pleading in the interim.

      On March 9, 2020, counsel elected to file an amended petition raising

and detailing issues of ineffective assistance of counsel but failing to address

the patent untimeliness of Appellant’s petition. On March 11, 2020, the PCRA

issued an order dismissing, without a hearing, the untimely petitions before it

for lack of jurisdiction. This timely appeal followed.

      Appellant asserts that the PCRA court erred in denying relief on her

claims of trial counsel’s ineffective assistance.   Notably, neither her court-

ordered Rule 1925(b) concise statement of matters complained of on appeal

nor her appellate brief contains a claim that her petition qualifies for an

exception to the PCRA time-bar that would confer jurisdiction upon this Court

to address the merits of her appeal. In fact, she concedes she has filed this

appeal for the sole purpose of exhausting avenues necessary for the filing of

federal habeas corpus relief.

      Our standard for reviewing an order dismissing a PCRA petition as

untimely is well settled:

      Our standard of review of an order denying PCRA relief is whether
      the record supports the PCRA court's determination and whether
      the PCRA court's decision is free of legal error. The PCRA court's
      findings will not be disturbed unless there is no support for the
      findings in the certified record.



                                      -7-
J-S01037-21



Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super. 2014) (citations

omitted).

      The “PCRA's timing provisions are jurisdictional in nature, and no court

may entertain an untimely PCRA petition.” Commonwealth v. Small, 238

A.3d 1267, 1280 (Pa. 2020) (citations omitted).        As noted supra, a PCRA

petition shall be filed within one year of the date on which the petitioner’s

judgment becomes final. Commonwealth v. Valentine, 928 A.2d 346, 348

(Pa.Super. 2007) (citations omitted); 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” § 9545(b)(3).

      Courts may consider a PCRA petition filed more than one year after a

judgment of sentence becomes final only if the petitioner pleads and proves

one of the following three statutory exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.



                                      -8-
J-S01037-21



42 Pa.C.S. § 9545(b)(1)(i)-(iii).

      It is the PCRA petitioner's “burden to allege and prove that one of the

timeliness exceptions applies.”     Commonwealth v. Albrecht, 994 A.2d

1091, 1094 (Pa. 2010) (citation and quotation marks omitted). As was the

case with Appellant’s petition filed below, both her Rule 1925(b) concise

statement and her appellate brief fail to plead, let alone prove, that any of the

timeliness exceptions set forth at section 9545(b)(1)(i)-(iii) applies to her

case. For this reason, we lack jurisdiction to address the merits of her claims.

See Albrecht, supra.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/19/2021




                                      -9-